BOYER, Acting Chief Judge,
concurring specially.
I concur only because of the presumption of correctness with which the order of a *717trial court reaches this court. I am not of the view that the ages of appellants are or should have been a controlling factor and had I been the trial judge I would have granted the petition for adoption. However, District Courts of Appeal have been repeatedly admonished by the Supreme Court of Florida against substituting their opinions for those of a trial judge. I therefore reluctantly join with my brethren in affirmance.